      Case: 1:19-mj-03135-TMP Doc #: 1-1 Filed: 04/24/19 1 of 10. PageID #: 2



                                          AFFIDAVIT

       I, Timothy Stark, being duly sworn, state as follows:


                                BACKGROUND OF AFFIANT

       1.       I am a Special Agent with Homeland Security Investigations. I have been so

employed since approximately August 2008. As part of my duties as a Homeland Security

Investigations Special Agent, I investigate criminal violations relating to narcotics trafficking

offenses, including criminal violations of the Federal Controlled Substance laws, including, but

not limited to Title 18, United States Code, Sections 1956, and 1957, and Title 21, United States

Code, Sections 841, 843, 846, 848, 952 and 963. I have been involved with various electronic

surveillance methods, the debriefing of defendants, informants, and witnesses, as well as others

who have knowledge of the distribution, transportation, storage and importation of controlled

substances. I have received training in the area of narcotics investigations, money laundering,

financial investigations and various methods which drug dealers use in an effort to conceal and

launder the proceeds of their illicit drug trafficking enterprises. I have participated in numerous

investigations involving violations of narcotics laws.

       2.       I am an "investigative or law enforcement officer of the United States" within the

meaning of Title 18, United States Code, Section 2510(7), and am empowered by law to conduct

investigations of and to make arrests for offenses enumerated in Title 18, United States Code,

Section 2516.

       3.       This Affidavit is submitted in support of an arrest warrant and criminal complaint

charging Robert Fitzroy COORE (“COORE”) – a Jamaican citizen who was born on December

1, 1972, Raphael Orlando SMITH (“SMITH”) – a naturalized U.S. citizen who was born on

February 13, 1972, Shuree Antoinette JEFFERSON (“JEFFERSON”) – a U.S. citizen who was
       Case: 1:19-mj-03135-TMP Doc #: 1-1 Filed: 04/24/19 2 of 10. PageID #: 3



born February 25, 1978, and Kevin J. GILMORE (“GILMORE”) - a U.S. citizen with the

following offenses:

   •    Possession with intent to distribute methamphetamine, a schedule II controlled substance,
        in violation of 21 U.S.C § 841(a)(1), (b)(1)(A)
   •    Conspiracy to distribute methamphetamine, a schedule II controlled substance, in violation
        of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A)


        4.     The facts set forth in this Affidavit are known to me as a result of my personal

observations, my training and experience, and information from other law enforcement officers.

These are not all the facts known to me throughout the course of this investigation, but rather only

those which are essential to establish probable cause in support of an arrest warrant and criminal

complaint against COORE, SMITH, JEFFERSON, and GILMORE.

                                      DRUGS INVOLVED

        5.     Methamphetamine is a Schedule II controlled substance as defined by 21 U.S.C.

§811(a) and 21 CFR §1308.12(d)(2). Methamphetamine is an addictive synthetic stimulant that

affects the central nervous system and can be ingested orally, by smoking, snorting, or injecting.

Methamphetamine releases high levels of dopamine which stimulate brain cells and enhances body

mood and movement.




                                                 2
     Case: 1:19-mj-03135-TMP Doc #: 1-1 Filed: 04/24/19 3 of 10. PageID #: 4



                                    PROBABLE CAUSE

       6.     In March 2019, Homeland Security Investigations and Cleveland Police

Department initiated an investigation into the drug trafficking activities of Robert Fitzroy

COORE.

       7.     On March 27, 2019, at approximately 7:30 p.m., CS-1, a person cooperating with

law enforcement, introduced an undercover agent (UCA) to Robert Fitzroy COORE at

Cheesecake Factory on Cedar Road in Beachwood, Ohio. For approximately two hours, COORE

detailed to the UCA his past and present drug trafficking activities. During this meeting COORE

agreed to provide the UCA with two pounds of methamphetamine in exchange for $7,000. At the

conclusion of the meeting, COORE instructed the UCA to provide $3,600 as a down payment for

the two pounds of methamphetamine. The UCA provided the requested money, and the meeting

terminated at approximately 9:30 p.m.

       8.     On March 30, 2019, COORE contacted the UCA via text message. COORE

arranged to meet UCA at Winking Lizard Tavern on Quarry Lane in Independence, Ohio to

provide two pounds of methamphetamine. At approximately 2:10 p.m., COORE arrived at

Winking Lizard and met with the UCA. At the conclusion of this meeting, COORE provided the

UCA with vacuum-sealed bags containing approximately two pounds of a white/clear crystal

substance that field-tested positive for methamphetamine. Robert COORE requested $3,400 to

satisfy the balance owed on this methamphetamine.

       9.     On March 30, 2019, Homeland Security Investigations learned that Aurora, Ohio

police had previously encountered COORE during routine traffic enforcement. During this




                                              3
      Case: 1:19-mj-03135-TMP Doc #: 1-1 Filed: 04/24/19 4 of 10. PageID #: 5



encounter, COORE provided Aurora police with identification in the name Sheldon PAUL

(3/17/1977).

       10.     On April 1, 2019, COORE contacted the UCA on the telephone and requested

payment for balance owed on the previous purchase of methamphetamine. COORE told the UCA

that he was travelling to California and wanted to meet with him prior to his trip. The UCA told

COORE that no meeting would be possible prior to his trip. COORE acknowledged and advised

UCA that should he need more methamphetamine while he was in California, he would have his

partner meet with him to facilitate any transaction.

       11.     On April 3, 2019, Homeland Security Investigations identified that on April 2,

2019, COORE traveled on Delta Airlines flights 5093 and 1742 under the alias Sheldon PAUL

(3/17/1977).

       12.     On April 3, 2019, COORE contacted UCA on the telephone and told the UCA that

he wanted him to meet with his partner to obtain the balance owed for the previous purchase of

methamphetamine. UCA agreed to meet COORE’s partner at the Winking Lizard Tavern on

Quarry Lane in Independence, Ohio. UCA was instructed he would receive a text message from

COORE’s partner when he arrived. UCA received a text from COORE’s partner at approximately

6:00 p.m. A male, later identified as Raphael SMITH 1 arrived at the meet location, and met with

the UCA inside Winking Lizard Tavern. This meeting lasted until approximately 7:00 p.m. At

the end of the meeting, UCA provided SMITH with $3,400 of government funds to satisfy the

amount owed on the methamphetamine received from COORE on March 30, 2019.



1
  SMITH was identified on April 10, 2019, after Aurora PD stopped his vehicle and identified him
from his driver’s license.

                                                 4
     Case: 1:19-mj-03135-TMP Doc #: 1-1 Filed: 04/24/19 5 of 10. PageID #: 6



       13.    On April 9, 2019, UCA contacted COORE on the telephone to arrange for the

purchase of one pound of crystal methamphetamine. COORE agreed to have his partner contact

UCA to arrange for the sale of the methamphetamine.

       14.    On April 10, 2019, at approximately 12:41 p.m. COORE contacted UCA on the

telephone and told UCA that he wanted him to meet with his partner on same date to purchase two

pounds of methamphetamine. UCA was further advised that his partner would contact him to

arrange a meeting location. At approximately 2:18 p.m. SMITH contacted UCA on the telephone

and agreed to meet on the same date at Buffalo Wild Wings on Tiedeman Rd. in Brooklyn, Ohio.

       15.    At approximately 3:10 p.m. SMITH arrived at the Buffalo Wild Wings. The UCA

entered the passenger seat of SMITH’s vehicle. During conversation, SMITH stated that he and

COORE were partners in a drug trafficking organization that distributes cocaine, marijuana and

methamphetamine. SMITH told UCA that he was seeking to identify additional ways to transport

these narcotics from his source of supply to the Northern District of Ohio. UCA provided SMITH

with $3,400 of government funds as a partial payment for two pounds of methamphetamine. After

which, SMITH removed the center console between them and retrieved a plastic wrapped bundle

from a hidden compartment beneath it. SMITH then provided the plastic wrapped bundle to the

UCA. The bundle contained two pounds of a white/clear crystal substance that later field-tested

positive for crystal methamphetamine. This meeting ended at approximately 4:25 p.m.

       16.    On April 18, 2019, at approximately 11:20 a.m., UCA contacted COORE on the

telephone and requested to purchase two pounds of methamphetamine. COORE agreed and drug

transaction was scheduled to take place on same date at Quaker Steak & Lube on Canal Rd. in

Cleveland, Ohio.



                                              5
      Case: 1:19-mj-03135-TMP Doc #: 1-1 Filed: 04/24/19 6 of 10. PageID #: 7



           17.   At approximately 12:40 p.m., COORE and SMITH arrived at the Quaker Steak &

Lube on Canal Rd. Cleveland, Ohio, and met with the UCA. SMITH, COORE and UCA discussed

the future use of a private airplane to facilitate the movement of bulk quantities of narcotics from

the source of supply to the Northern District of Ohio. COORE told UCA that he recently returned

from California where he arranged for the shipment of a bulk quantity of narcotics to arrive in the

Northern District of Ohio via a tractor trailer. COORE stated the shipment was scheduled to arrive

in the Northern District of Ohio around April 22, 2019. COORE and SMITH requested UCA’s

assistance with locating a warehouse with a loading dock and tow motor capable of offloading the

tractor trailer upon arrival in the Northern District of Ohio.

           18.    COORE, SMITH and the UCA exited the Quaker Steak & Lube and the UCA

went to SMITH and COORE’s vehicle and received a white plastic bag from COORE, which

contained two pounds of a white/clear crystal substance that field tested positive for

methamphetamine. UCA provided COORE with $3,400 of government funds as a partial payment

for this methamphetamine.

           19.   On April 20, 2019, at approximately 2:05 p.m., the UCA spoke with COORE on

the telephone. The UCA provided the address of a warehouse in Cleveland, Ohio, within the

Northern District of Ohio, that could be utilized by COORE and SMITH to offload the narcotics.

COORE told the UCA that he would advise if the warehouse was acceptable. At approximately

3:29 p.m., COORE contacted UCA on the telephone and stated that the warehouse location

provided by UCA was “perfect”. COORE and the UCA agreed to meet on same date to discuss

further.




                                                  6
      Case: 1:19-mj-03135-TMP Doc #: 1-1 Filed: 04/24/19 7 of 10. PageID #: 8



       20.     On Saturday April 20, 2019, around 8:00 p.m., the UCA met with COORE.

COORE now advised undercover agent that he was not sure if he would need the warehouse.

COORE told the UCA that he was anticipating 30-50 kilos of cocaine, and that he would contact

the driver of the truck to see how it was loaded (to determine if warehouse with loading dock was

necessary). COORE stated that the truck was scheduled to arrive on Monday April 22, 2019.

COORE also stated that he was still sitting on a quantity of methamphetamine from his past load

of 100lbs (indicated that it was approx. 40lbs.). COORE stated that he was intending to travel

back to California at the end of this week to coordinate more drug shipments to the NDOH.

       21.     On Monday April 22, 2019, the UCA contacted COORE to arrange to pay him

$3400 of government funds to fulfil amount owed on last 2lb of methamphetamine. The UCA and

COORE met in Valley View, Ohio. COORE told the UCA that the shipment had already arrived

in the Cleveland, Ohio, area [30-50 kilos of cocaine].

       22.     On April 23, 2019, at approximately 9:30 a.m., UCA contacted COORE on the

telephone and arranged for the purchase of 4 pounds of methamphetamine. COORE advised UCA

to meet at an auto repair shop located at 22500 Lakeland Blvd. Euclid, Ohio 44132 to conduct the

drug transaction. At approximately, 11:15 a.m., COORE arrived at the auto repair shop located at

22500 Lakeland Blvd. Euclid, Ohio 44132. COORE was encountered by law enforcement at this

time and approximately 4 pounds of suspected methamphetamine was recovered from his vehicle.

       23.     On April 23, 2019, at approximately 11:30 a.m., law enforcement executed a

federal search warrant at 633 Grand View Lane in Aurora, Ohio. Upon entry into the residence,

law enforcement encountered SMITH and Individual A. During a search of the residence, law




                                                7
      Case: 1:19-mj-03135-TMP Doc #: 1-1 Filed: 04/24/19 8 of 10. PageID #: 9



enforcement found and seized approximately 3 pounds of crystal methamphetamine,

approximately 10 pounds of marijuana, and approximately $30,000.

       24.    Law enforcement conducted an interview of SMITH at the time of the search of the

residence on Grand View Lane. Prior to the interview law enforcement advised SMITH of his

Miranda Rights, SMITH agreed to speak with law enforcement. During the interview law

enforcement confronted SMITH about his activities on April 10, 2019 (referenced herein), SMITH

told law enforcement that he met with the UCA and delivered him a bag. SMITH said that he did

not know what was in the bag but did so at the direction of COORE. SMITH said that the UCA

gave him cash after he delivered the bag, and SMITH gave the cash to COORE. SMITH stated

that was the second time he had seen the UCA. SMITH stated he met the UCA at the direction of

COORE one time previous to that (April 3, 2019) to collect currency from the UCA on COORE’s

behalf. SMITH claimed the crystal methamphetamine was not his and he was only doing favors

for COORE. At the conclusion of the interview law enforcement advised SMITH he was under

arrest and was being transported to Cuyahoga County Jail for processing. Law enforcement

released Individual A without charges.

       25.    On April 23, 2019, at approximately 11:30 a.m., law enforcement executed a

federal search warrant 1199 Alpine Rd. in Cleveland Heights, Ohio. Upon entry into the residence,

law enforcement encountered JEFFERSON, GILMORE and four minors (children of

JEFFERSON and COORE). During a search of the residence, law enforcement found and seized

approximately 1 ounce of suspected heroin from the master bedroom shared by JEFFERSON and

GILMORE and approximately $15,000.




                                               8
     Case: 1:19-mj-03135-TMP Doc #: 1-1 Filed: 04/24/19 9 of 10. PageID #: 10



       26.    Law enforcement observed JEFFERSON looking through the front window of the

residence on Alpine Rd. as they were approaching to enter the residence. JEFFERSON then ran

towards the rear of the residence and did not respond to law enforcements announcement prior to

entry. Upon entry, law enforcement heard the toilet flushing repeatedly on the first floor. Law

enforcement encountered GILMORE as he exited that first-floor bathroom. Immediately after law

enforcement encountered JEFFERSON and GILMORE, JEFFERSON asked to use the bathroom.

Law enforcement escorted JEFFERSON, after having been searched, to the first-floor bathroom

and she immediately flushed the toilet. Upon closer examination, law enforcement officers

observed suspected heroin residue in and around the toilet.       Law enforcement suspected

GILMORE had been flushing narcotics down the toilet after being alerted by JEFFERSON who

saw law enforcement approaching and recognized this as an attempt by JEFFERSON to further

flush narcotics down the toilet. Law enforcement immediately stopped JEFFERSON from

continuing to flush the toilet and recovered suspected heroin residue from the toilet bowl.

JEFFERSON immediately told law enforcement she was arrested on April 22, 2019, while

attempting to sell approximately 3 pounds of crystal methamphetamine and was cooperating with

the DEA. Affiant spoke with DEA agents who were involved in JEFFERSON’s arrest, and they

confirmed that she was arrested the prior day during a controlled purchase of 3 pounds of

white/clear crystal substance that JEFFERSON acknowledged was crystal methamphetamine.

Law enforcement then transported JEFFERSON and GILMORE to Cuyahoga County Jail for

processing.

                                       CONCLUSION




                                              9
    Case: 1:19-mj-03135-TMP Doc #: 1-1 Filed: 04/24/19 10 of 10. PageID #: 11



       27.     Based on the foregoing, I believe that there is probable cause to believe that

COORE, SMITH, JEFFERSON, and GILMORE have committed the offenses specified in

paragraph 3 herein.



I declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge.

FURTHER AFFIANT SAYETH NOT.



                                               Timothy Stark
                                               Special Agent
                                               Homeland Security Investigations




                                                                          10:44 AM, Apr 24, 2019




                                                 10
